RUSSELL, Judge.
The husband appeals from an order denying his motion to set aside a purported separation agreement. In Tidwell v. Tidwell, 496 So.2d 91 (Ala.Civ.App.1986), this court dismissed the appeal as premature, stating that “an order enforcing such an agreement prior to the entry of a judgment of divorce is not a final judgment which can support an appeal.” (Emphasis added.) In the case before us, there is no judgment of divorce. In fact, there is not any order enforcing any purported agreement. In view of Tidwell, we dismiss this appeal as premature.
APPEAL DISMISSED.
INGRAM, P.J., and ROBERTSON, J., concur.